Citation Nr: 0120527	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative changes, right knee, 
status post lateral meniscectomy.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative changes, left knee, status 
post arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 through 
October 1997.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a rating 
decision of the RO in St. Petersburg, Florida which granted 
the veteran's claim to entitlement to service connection for 
bilateral knee degenerative changes, post surgery, and 
assigned a 10 percent rating for this condition.  The veteran 
expressed his disagreement with the 10 percent rating 
evaluation in a NOD filed in July 1998.  The RO issued a SOC 
in May 2000.  The veteran perfected his appeal in July 2000.  
As a result of a VA joint examination in August 2000, in 
January 2001 the RO issued a new rating decision which 
assigned a 10 percent disability rating for each knee, 
effective November 1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable distribution of 
the veteran's appeal has been obtained by the RO.

2.  The evidence of record shows that the veteran's service-
connected right knee disability, characterized as 
degenerative changes, status post-lateral meniscectomy, is 
manifested by slight limitation of motion and subjective 
complaints of pain.

3.  The evidence of record shows that the veteran's service-
connected left knee disability, characterized as degenerative 
changes, status post arthroscopy, is manifested by slight 
limitation of motion and subjective complaints of pain.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected right knee degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3,4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5003, 5260 and 5261 (2000).

2. The criteria for an initial rating in excess of 10 percent 
for service-connected left knee degenerative changes have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3,4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5003, 5260 and 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal. On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in August 2000 in 
connection with this claim, and the veteran's relevant 
treatment records have been associated with the claim file.  
Moreover, it appears that the RO has informed the veteran, by 
means of the statement of the case issued during the course 
of this appeal, of that evidence which would be necessary to 
substantiate the claim.  Accordingly, VA has met its duty to 
assist in developing the facts pertinent to this appeal under 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and no further development in this 
regard is required.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.
Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case has properly identified the issue on 
appeal as a disagreement with the original rating award for 
right and left knee degenerative changes.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

II. Factual Background

The veteran served on active duty from September 1981 through 
October 1997.  A review of his service medical records 
reveals that the veteran underwent a right knee meniscectomy 
in February 1983; a left knee arthroscopy with a meniscectomy 
in December 1988 and a repair of a left meniscal tear and 
excision of loose bodies in March 1989.

The veteran was afforded a VA examination in January 1998 in 
connection with his claim.  At his examination, the veteran 
complained of chronic bilateral knee pain.  Physical 
examination revealed an 8-cm surgical lateral scar on the 
veteran's right knee.  No deformity, effusion or signs of 
inflammation were observed on either knee.  There was no 
localized tenderness; however, palpable crepitus was noted 
bilaterally.  Flexion and extension of the right knee was 
from 0 degrees to 125 degrees.  Left knee flexion and 
extension was from 0 degrees to 140 degrees.  No objective 
evidence of pain during range of motion measurements was 
observed.  X-rays revealed bilateral tricompartment 
degenerative osteoarthritis, more severe in the right knee 
and involving the right patellofemoral and lateral tibiale 
femoral articulation.

As a result of the findings of this examination, service 
connection was established and the veteran was assigned a 10 
percent disability rating for a bilateral knee disability.  
The veteran disagreed with this rating decision in July 1998.

Medical records from the VA Medical Center (VAMC) Orlando, 
Florida relating to treatment from September 1998 through 
April 2000 were obtained and associated with the claims file.  
Although the veteran primarily sought treatment for cardiac 
symptoms, a report of a bilateral knee x-ray from May 1999 is 
included in these records.  The report of this x-ray reveals 
that the right knee joint space was narrowed, especially 
laterally, where sclerosis and deformity of the lateral 
tibiale plateau and hypertrophic marginal lipping were 
observed.  Lipping was noted in the right medial joint 
margins and tibiale spine spiking was also observed.  The 
joint space in the left knee was wider.  Tibiale spine 
spiking was observed, suggesting early degenerative changes, 
advanced for a 39 year old; periarticular marginal lipping, 
advance for age 39, was also noted.  Findings from a right 
knee x-ray performed in November 1998 are included in these 
records.  This report found hypertrophic bony changes 
extensively about the knee with a slight loss of joint space.

A SOC issued in May 2000 continued the 10 percent disability 
evaluation for the veteran's bilateral knee disability.  In 
July 2000, the RO received additional medical records from 
VAMC Orlando, Florida detailing the veteran's treatment at 
the orthopedic clinic from April 1999 through May 2000 for 
complaints of bilateral knee pain.

The veteran underwent a VA Joints examination in August 2000.  
He reported that he had experienced increasing pain in both 
knees over the past few years.  He stated that the pain 
forced him to limit his activities; he was now unable to 
participate in many sports, which he did frequently in the 
past.  He did not experience pain at night, and was able to 
ambulate without assistance.  The veteran reported occasional 
use of anti-inflammitories.  He stated that he had bilateral 
crepitus, but he denied any catching, clicking, locking or 
giving way in the knees.  Examination of bilateral knees 
showed full extension.  Flexion was limited to 115 degrees, 
bilaterally.  There was no instability to varus and valgus 
stress.  There was no translation of the anterior or 
posterior drawer.  There was mild tenderness in the medial 
joint lines bilaterally.  There was crepitus noted with range 
of motion.  There was no significant effusion observed.  X-
rays revealed severe degenerative changes of both knees, with 
tricompartmental involvement.  The examiner's impression was 
severe degenerative joint disease of bilateral knees.

Thereafter, in January 2001, the RO amended its rating 
decision to assign the veteran an initial disability rating 
of 10 percent for each knee.


III.  Analysis

A.     Right Knee Degenerative Changes

The veteran's service-connected right knee disability, 
characterized by degenerative changes, is currently evaluated 
under the provisions of Diagnostic Codes 5010, which provides 
that arthritis due to trauma will be rated under the 
provisions of Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

Limitation of flexion of the leg limited to 60 degrees 
warrants a 0 percent evaluation.  Flexion limited to 45 
degrees is assigned a 10 percent rating.  A 30-degree 
limitation of flexion warrants a 20 percent evaluation.  
Flexion limited to 15 degrees is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.71a,  Diagnostic Code 5260 (2000).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent evaluation.  Extension limited to 10 degrees is 
assigned a 10 percent evaluation.  Limitation of extension to 
15 degrees is assigned a 20 percent rating and a 20-degree 
limitation is assigned a 30 percent rating.  Extension 
limited to 30 degrees receives a 40 percent evaluation.  
Limitation of extension to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

After a thorough review of the evidence of record, the Board 
concludes that the medical evidence of record does not 
support the veteran's claim for an initial disability 
evaluation in excess of 10 percent for his service-connected 
right knee degenerative changes.  The report of the VA 
physical examination noted the veteran's complaints, but 
found only slight limitation of motion of the veteran's right 
leg.  The right knee could be extended from 0 degrees to 115 
degrees, which is noncompensable.  The x-ray examination also 
reported osteoarthritis.  Because the veteran has arthritis 
and pain in his right knee, resulting in limitation of motion 
that is noncompensable, a disability rating of 10 percent is 
properly assigned.  He does not meet the criteria for a 
disability evaluation in excess of 10 percent.

B.     Left Knee Degenerative Changes

The veteran's service-connected left knee disability, 
characterized by degenerative changes,  is currently 
evaluated under the provisions of Diagnostic Codes 5010, 
which provides that arthritis due to trauma will be rated 
under the provisions of Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2000).

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on  the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

Limitation of flexion of the leg limited to 60 degrees 
warrants a 0 percent evaluation.  Flexion limited to 45 
degrees is assigned a 10 percent rating.  A 30-degree 
limitation of flexion warrants a 20 percent evaluation.  
Flexion limited to 15 degrees is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent evaluation.  Extension limited to 10 degrees is 
assigned a 10 percent evaluation.  Limitation of extension to 
15 degrees is assigned a 20 percent rating and a 20-degree 
limitation is assigned a 30 percent rating.  Extension 
limited to 30 degrees receives a 40 percent evaluation.  
Limitation of extension to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

After a thorough review of the evidence of record, the Board 
concludes that the medical evidence of record does not 
support the veteran's claim for an initial disability 
evaluation in excess of 10 percent for his service-connected 
left knee degenerative changes.  The report of the VA 
physical examination noted the veteran's complaints, but 
found only slight limitation of motion of the veteran's left 
leg.  The left knee could be extended from 0 degrees to 115 
degrees, which is noncompensable.  The x-ray examination also 
reported osteoarthritis.  Because the veteran has arthritis 
and pain in his left knee, resulting in limitation of motion 
that is noncompensable, a disability rating of 10 percent is 
properly assigned.  He does not meet the criteria for a 
disability evaluation in excess of 10 percent.

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5107 (2000), but 
we find that the evidence with respect to this claim is not 
of such approximate balance to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 10 percent for 
disabilities arising from right knee degenerative changes and 
10 percent for disabilities arising from left knee 
degenerative changes.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issues on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
that is evidently caused by his knees.  At the same time, 
however, it must be noted that when the veteran was examined 
for VA purposes in August 2000 there was evidence of only a 
very slight limitation of motion in either knee.  In the 
absence of findings of functional impairment, the Board finds 
that the disability ratings assigned by the RO are 
appropriate.


ORDER

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected right knee degenerative changes is 
denied.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected left knee degenerative changes is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

